* Rehearing denied February 12, 1934.
Plaintiff appeals from a judgment dismissing her suit for damages for physical injuries against the New Orleans Public Service, Inc.
Plaintiff, Mrs. Christie, who was a passenger in a street car operated by the defendant company, alleges that as she was in the act of alighting from the car at the corner of Franklin avenue and Clover streets, it suddenly started with the result that she was thrown to the ground and sustained the injuries which form the basis of her claim.
The defendant contends that the accident happened at the intersection of Franklin avenue and Lavender street, one city block beyond the point where plaintiff claims to have been injured, and that it was caused by the failure of Mrs. Christie to wait for the car to come to a complete stop before attempting to alight
The issue of fact thus raised by the parties was decided adversely to the plaintiff by the court a qua, and, after a thorough examination of the record, we have come to the conclusion that the matter could not be otherwise determined. Beyond Mrs. Christie's own statement there is nothing to sustain her contention, whereas a number of witnesses, including passengers in the car who were entirely disinterested, testified that the car stopped but once, at Lavender street, and did not start again until after the accident. A motorman in a car which was closely following the car in which plaintiff was riding testified that he saw her alight from the moving car.
The evidence clearly preponderates in favor of defendant; consequently, and for the reasons assigned, the judgment appealed from is affirmed.
Affirmed.